
	

116 HR 2609 : DHS Acquisition Review Board Act of 2019
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2609
		IN THE SENATE OF THE UNITED STATES
		June 12, 2019 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish the Acquisition Review Board in the
			 Department of Homeland Security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Acquisition Review Board Act of 2019. 2.Acquisition Review Board (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:
				
					836.Acquisition Review Board
 (a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to— (1)strengthen accountability and uniformity within the Department acquisition review process;
 (2)review major acquisition programs; and (3)review the use of best practices.
							(b)Composition
 (1)ChairThe Under Secretary for Management shall serve as chair of the Board. (2)ParticipationThe Secretary shall ensure participation by other relevant Department officials with responsibilities related to acquisitions as permanent members of the Board.
 (3)OversightThe Under Secretary for Management shall designate a full time employee of the Department to oversee the operations of the Board.
 (c)MeetingsThe Board shall meet regularly for purposes of ensuring all acquisitions processes proceed in a timely fashion to achieve mission readiness. The Board shall convene at the Secretary’s discretion and at any time—
 (1)a major acquisition program— (A)requires authorization to proceed from one acquisition decision event to another throughout the acquisition life cycle;
 (B)is in breach of its approved requirements; or (C)requires additional review, as determined by the Under Secretary for Management; or
 (2)a non-major acquisition program requires review, as determined by the Under Secretary for Management.
 (d)ResponsibilitiesThe responsibilities of the Board are as follows: (1)Determine whether a proposed acquisition has met the requirements of key phases of the acquisition life cycle framework and is able to proceed to the next phase and eventual full production and deployment.
 (2)Oversee whether a proposed acquisition’s business strategy, resources, management, and accountability is executable and is aligned to strategic initiatives.
 (3)Support the person with acquisition decision authority for an acquisition in determining the appropriate direction for such acquisition at key acquisition decision events.
 (4)Conduct systematic reviews of acquisitions to ensure that such acquisitions are progressing in compliance with the approved documents for their current acquisition phases.
 (5)Review the acquisition documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.
 (6)Ensure that practices are adopted and implemented to require consideration of trade-offs among cost, schedule, and performance objectives as part of the process for developing requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including, at a minimum, the following practices:
 (A)Department officials responsible for acquisition, budget, and cost estimating functions are provided with the appropriate opportunity to develop estimates and raise cost and schedule matters before performance objectives are established for capabilities when feasible.
 (B)Full consideration is given to possible trade-offs among cost, schedule, and performance objectives for each alternative.
 (e)Acquisition program baseline report requirementIf the person exercising acquisition decision authority over a major acquisition program approves such program to proceed into the planning phase before such program has a Department-approved acquisition program baseline, the Under Secretary for Management shall create and approve an acquisition program baseline report regarding such approval, and the Secretary shall—
 (1)within 7 days after an acquisition decision memorandum is signed, notify in writing the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of such decision; and
 (2)within 60 days after the acquisition decision memorandum is signed, submit to such committees a written explanation of the rationale for such decision and a plan of action to address acquisition program baseline requirements for such program.
 (f)ReportThe Under Secretary for Management shall provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on an annual basis through fiscal year 2024 on the activities of the Board for the prior fiscal year that includes information relating to the following:
 (1)For each meeting of the Board, any acquisition decision memoranda. (2)Results of the systematic reviews conducted pursuant to paragraph (4) of subsection (d).
 (3)Results of acquisition document reviews required pursuant to paragraph (5) of subsection (d). (4)Activities to ensure that practices are adopted and implemented throughout the Department pursuant to paragraph (6) of subsection (d).
 (g)DefinitionsIn this section: (1)AcquisitionThe term acquisition has the meaning given such term in section 131 of title 41, United States Code.
 (2)Acquisition decision authorityThe term acquisition decision authority means the authority, held by the Secretary acting through the Deputy Secretary or Under Secretary for Management to—
 (A)ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;
 (B)review (including approving, pausing, modifying, or cancelling) an acquisition program through the life cycle of such program;
 (C)ensure that acquisition program managers have the resources necessary to successfully execute an approved acquisition program;
 (D)ensure good acquisition program management of cost, schedule, risk, and system performance of the acquisition program at issue, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and
 (E)ensure that acquisition program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to an acquisition program at all phases of the life cycle of such program to avoid and mitigate acquisition program baseline breaches.
 (3)Acquisition decision eventThe term acquisition decision event, with respect to an acquisition program, means a predetermined point within each of the acquisition phases at which the acquisition decision authority determines whether such acquisition program shall proceed to the next acquisition phase.
 (4)Acquisition decision memorandumThe term acquisition decision memorandum, with respect to an acquisition, means the official acquisition decision event record that includes a documented record of decisions, exit criteria, and assigned actions for such acquisition, as determined by the person exercising acquisition decision authority for such acquisition.
 (5)Acquisition programThe term acquisition program means the process by which the Department acquires, with any appropriated amounts, by contract for purchase or lease, property or services (including construction) that support the missions and goals of the Department.
 (6)Acquisition program baselineThe term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of such program.
 (7)Best practicesThe term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes—
 (A)identifying and validating needs; (B)assessing alternatives to select the most appropriate solution;
 (C)clearly establishing well-defined requirements; (D)developing realistic cost assessments and schedules;
 (E)securing stable funding that matches resources to requirements; (F)demonstrating technology, design, and manufacturing maturity;
 (G)using milestones and exit criteria or specific accomplishments that demonstrate progress; (H)adopting and executing standardized processes with known success across programs;
 (I)establishing an adequate workforce that is qualified and sufficient to perform necessary functions; and
 (J)integrating the capabilities described in subparagraphs (A) through (I) into the Department’s mission and business operations.
 (8)Major acquisition programThe term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300 million (based on fiscal year 2019 constant dollars) over its life cycle cost..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 835 the following new item:
				
					
						Sec. 836. Acquisition Review Board..
			
	Passed the House of Representatives June 11, 2019.Cheryl L. Johnson,Clerk
